EXHIBIT 10.2

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 5th
day of May, 2010, by and between Delcath Systems, Inc., a Delaware corporation
(the “Company”), and Jason Rifkin (the “Employee”).
 
RECITALS
 
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
 
A.           The Company desires to retain the Employee as its Senior Vice
President of Clinical Affairs on the terms and conditions set forth in this
Agreement.
 
B.           This Agreement shall govern the employment relationship between the
Employee and the Company from and after the Effective Date, and, as of the
Effective Date, supersedes and negates any previous agreements or understandings
with respect to such relationship, except for prior granting documents
evidencing prior awards made to the Employee of shares of common stock,
restricted stock or options to purchase common stock of the Company.
 
C.           The Employee desires to continue employment with the Company on the
terms and conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
 
1.  
Term and Duties.

 
1.1 Term.  The Company does hereby employ the Employee beginning on or about May
5th, 2010 (the “Effective Date”), and concluding on the last day of the Period
of Employment (as such term is defined in Section 2) on the terms and conditions
expressly set forth in this Agreement.  The Employee does hereby accept and
agree to such hiring, engagement, and employment, on the terms and conditions
expressly set forth in this Agreement.
 
1.2 Duties.  During the Period of Employment, the Employee shall serve the
Company as its Senior Vice President of Clinical Affairs and shall have the
powers, duties, and obligations of management usually vested in the office of
the Senior Vice President of Clinical Affairs of a company of a similar size and
similar nature as the Company, and such other powers, duties, and obligations
commensurate with such position as the Company’s Chief Executive Officer (“CEO”)
or Board of Directors (the “Board”) may assign from time to time, all subject to
the directives of the Board and the corporate policies of the Company as they
are in effect from time to time throughout the Period of Employment (including,
without limitation, the Company’s business conduct and ethics policies, as in
effect from time to time).  During the Period of Employment, the Employee shall
report to the Chief Executive Officer.
 
1.3 No Other Employment; Minimum Time Commitment.  During the Period of
Employment, the Employee shall (i) devote substantially all of the Employee’s
business time, energy and skill to the performance of the Employee’s duties for
the Company, (ii) perform such duties in a faithful, effective, and efficient
manner to the best of his abilities, and (iii) hold no other employment.  The
Company shall have the right to require the Employee to resign from any board or
similar body (including, without limitation, any association, corporate, civic
or charitable board or similar body) on which he may then serve, if the Company
reasonably determines that the Employee’s service in such capacity interferes
with the effective discharge of the Employee’s duties and responsibilities to
the Company or that any business related to such service is then in competition
with any business of the Company or any of its Affiliates (as such term is
defined in Section 5.5), successors or assigns.  The Employee’s service on the
boards of directors (or similar body) of other business entities is subject to
the Company’s approval.
 
1.4 No Breach of Contract.  The Employee represents to the Company that: (i) the
Employee is not bound by any employment, consulting, non-compete,
confidentiality, trade secret, or similar agreement or any judgment, order, or
decree that would prevent, or be violated by, the Employee entering into this
Agreement or carrying out his duties hereunder; and (ii) the Employee
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Employee set forth herein and the Employee
consents to such reliance.
 
1.5 Location.  The Employee’s principal place of employment shall be the
Company’s main corporate office as it may be located from time to time.  The
Employee agrees that he will be regularly present at that office.  The Employee
acknowledges that he may be required to travel from time to time in the course
of performing his duties for the Company.
 
1

--------------------------------------------------------------------------------

 
  2. Period of Employment.  The “Period of Employment” shall be a period of
three years commencing on the Effective Date and ending at the close of business
on the third anniversary of the Effective Date; provided, however, that the
Period of Employment may be extended on the same terms, by the specific approval
of the CEO, for an additional period of one year.  Notwithstanding the
foregoing, the Period of Employment is subject to earlier termination as
provided below in this Agreement.  Failure of the CEO to extend the Period of
Employment beyond the third anniversary of the Effective Date shall not
constitute a breach of this Agreement and shall not constitute an Involuntary
Termination (as such term is defined in Section 5.5) for purposes of this
Agreement.
 
3.  
Compensation.

 
3.1 Base Salary.  During the Period of Employment, the Company shall pay the
Employee a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time, but
not less frequently than monthly.  The Employee’s Base Salary shall be at the
annualized rate of Two Hundred and Twenty-Five Thousand dollars ($225,000.00).
 
3.2 Incentive Bonus.  The Employee shall be eligible to receive an incentive
bonus (“Incentive Bonus”) for each calendar year during the Period of Employment
(each, a “Bonus Year”); provided that the Employee must be employed by the
Company on December 31 in order to be eligible for an Incentive Bonus with
respect to the Bonus Year ending on such date (and, except as provided in
Section 5.3, if the Employee is not so employed at such time, he shall not be
considered to have “earned” any Incentive Bonus with respect to the Bonus Year
in question).  The target Incentive Bonus for each Bonus Year shall equal 30% of
the total Base Salary paid in that Bonus Year, based on performance objectives
(which may include corporate, business unit or division, financial, strategic,
individual or other objectives) reasonably established with respect to that
particular Bonus Year by the Compensation and Stock Option Committee of the
Board or its successor (the “Compensation Committee”).  No Incentive Bonus shall
be paid unless the applicable performance objectives have been attained, and the
Compensation Committee shall determine whether an Incentive Bonus is merited in
any given Bonus Year.  Under no circumstances shall the Company pay the Employee
an Incentive Bonus for a Bonus Year if his employment is terminated for Cause on
or prior to the bonus payment date for such Bonus Year.  Any Incentive Bonus due
under this section will be paid not later than March 15th of the calendar year
following the end of the Bonus Year.
3.3 Equity Grants.  The employee will also be eligible for an annual grant of
stock options to purchase shares of the Company’s common stock, and/or grants of
shares of common stock or restricted stock, in the sole discretion of the
Compensation Committee, subject to such terms and conditions as set forth in the
written documentation to be provided by the Company to the Employee to evidence
the grant.
 
4.  
Benefits.

 
4.1 Retirement, Welfare and Fringe Benefits.  During the Period of Employment,
the Employee shall be entitled to participate in all retirement and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.
 
4.2 Reimbursement of Business Expenses.  The Employee is authorized to incur
reasonable expenses in carrying out the Employee’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses that the Employee incurs during the Period of Employment in
connection with carrying out the Employee’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.
 
5.  
Termination.

 
5.1 Termination by the Company.  The Employee’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or (iii)
in the event of the Employee’s death, or (iv) in the event that the Board
determines in good faith that the Employee has a Disability (as such term is
defined in Section 5.5).
 
5.2 Termination by the Employee.  The Employee’s employment by the Company, and
the Period of Employment, may be terminated by the Employee with no less than
ninety (90) days’ advance written notice to the Company (such notice to be
delivered in accordance with Section 17); provided, however, that in the case of
a termination with Good Reason, the Employee may provide immediate written
notice of termination once the applicable cure period (as contemplated by the
definition of Good Reason) has lapsed if the Company has not reasonably cured
the circumstances that gave rise to the basis for the termination with Good
Reason.
 
5.3 Benefits Upon Termination.  If the Employee’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Employee, or upon or following the expiration of the Period of Employment
(in any case, the date that the Employee’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Employee, and the Employee shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:
 
2

--------------------------------------------------------------------------------

 
(a) The Company shall pay the Employee (or, in the event of his death, the
Employee’s estate) any Accrued Obligations (as such term is defined in Section
5.5);
 
(b) If, during the Period of Employment, the Employee’s employment with the
Company terminates as a result of an Involuntary Termination (as such term is
defined in Section 5.5), the Company shall pay the Employee (in addition to the
Accrued Obligations), subject to tax withholding and other authorized
deductions, Base Salary for 12 months (the period described as the “Severance
Period”).  Such amount is referred to hereinafter as the “Severance
Benefit.”  Subject to Section 5.8(a), the Company shall pay the Severance
Benefit to the Employee in substantially equal installments in accordance with
the Company’s standard payroll practices over a period of 12 months, with the
first installment payable in the month following the month in which the
Employee’s separation from service occurs.
 
(c) Notwithstanding the foregoing provisions of this Section 5.3, if the
Employee breaches his obligations under Section 6 or under any other agreement
signed by the Employee and the Company or any of its Affiliates that imposes
restrictions with respect to the Employee’s activities at any time, from and
after the date of such breach and not in any way in limitation of any right or
remedy otherwise available to the Company, the Employee will no longer be
entitled to, and the Company will no longer be obligated to pay, any remaining
unpaid portion of the Severance Benefit; provided that, if the Employee provides
the release contemplated by Section 5.4, in no event shall the Employee be
entitled to a Severance Benefit payment of less than $5,000, which amount the
parties agree is good and adequate consideration, standing alone, for the
Employee’s release contemplated by Section 5.4.
 
(d) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Employee’s receipt of any benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of an applicable Company
welfare benefit plan; (ii) the Employee’s rights to continued health coverage
under COBRA; (iii) the Employee’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any); and (iv) the
Employee’s receipt of any accrued but unpaid Incentive Bonus for the most
recently ended Bonus Year, payable at the time provided in Section 3.2.
 
5.4  
Release; Exclusive Remedy.

 
(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary.  As a condition precedent to payment of the Severance Benefit or any
obligation to accelerate vesting of any equity based award on an Involuntary
Termination or a Change of Control, the Employee shall, upon or promptly
following his last day of employment with the Company, provide the Company with
a valid, executed general release agreement in a form acceptable to the Company
substantially in the form attached as Exhibit A, and such release agreement
shall have not been revoked by the Employee pursuant to any revocation rights
afforded by applicable law.
 
(b) The Employee agrees that the payments and benefits contemplated by Section
5.3 (and any applicable acceleration of any equity based award or bonus on an
Involuntary Termination or Change of Control) shall constitute the exclusive and
sole remedy for any termination of his employment and the Employee covenants not
to assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment.  The Employee agrees to resign, on the Severance
Date, as an officer of the Company and any Affiliate of the Company, and as a
fiduciary of any benefit plan of the Company or any Affiliate of the Company,
and to promptly execute and provide to the Company any further documentation, as
requested by the Company, to confirm such resignation.
 
5.5  
Certain Defined Terms.
 

          (a) As used herein, “Accrued Obligations” means:
 
(i) any Base Salary that had accrued but had not been paid on or before the
Severance Date; and
 
(ii) any reimbursement due to the Employee pursuant to Section 4.2 for expenses
reasonably incurred by the Employee on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time.
 
(b) As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
 
3

--------------------------------------------------------------------------------

 
(c) As used herein, “Cause” shall mean, as reasonably determined by the Board
based on the information then known to it, that one or more of the following has
occurred: (1) the Employee has committed a crime under the laws of the United
States or any relevant state, or a similar crime or offense under the applicable
laws of any relevant foreign jurisdiction; (2) the Employee has engaged in acts
of fraud, dishonesty, gross negligence, or other misconduct, including abuse of
controlled substances, that is injurious to the Company, its Affiliates or any
of their customers, clients or employees; (3) the Employee fails to perform or
uphold his duties under this Agreement and/or fails to comply with reasonable
directives of the Board; or (4) any breach by the Employee of any provision of
Sections 1 or 6, any material breach by the Employee of any other contract he is
a party to with the Company or any of its Affiliates, or any significant policy
violation, including a violation of the Code of Ethics or another material
written policy.
 
(d) As used herein, “Change in Control” shall have the meaning set forth in the
Company’s 2009 Stock Incentive Plan.
 
(e) As used herein, “Good Reason” shall mean a termination of the Employee’s
employment by means of resignation by the Employee after the occurrence (without
the Employee’s consent) of any one or more of the following conditions: (a) a
material diminution in the Employee’s rate of Base Salary; (b) a material
diminution in the Employee’s authority, duties, or responsibilities; (c) a
material change in the geographic location of the Employee’s principal office
with the Company (for this purpose, in no event shall a relocation of such
office to a new location that is not more than fifty (50) miles from the current
location of the Company’s Employee offices constitute a “material change”); or
(d) a material breach by the Company of this Agreement; provided, however, that
any such condition or conditions, as applicable, shall not constitute grounds
for a termination with Good Reason unless (x) the Employee provides written
notice to the Company of the condition claimed to constitute grounds for a
termination with Good Reason within ninety (90) days after the initial existence
of such condition(s) (such notice to be delivered in accordance with Section
17), and (y) the Company fails to remedy such condition(s) within thirty (30)
days of receiving such written notice thereof; and (z) the termination of the
Employee’s employment with the Company shall not constitute a termination with
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute grounds for a termination with Good Reason.
 
(f) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Employee unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period unless a longer period is required
by federal or state law, in which case such longer period shall apply.
 
(g) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Employee’s employment by the Company without Cause (and other than due to
Employee’s death or in connection with a good faith determination by the Board
that the Employee has a Disability), or (ii) a termination with Good Reason.
 
(h) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, and a governmental entity, or any
department, agency or political subdivision thereof..
 
5.6 Notice of Termination.  Any termination of the Employee’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party.  This notice of termination must be
delivered in accordance with Section 17 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.
 
5.7 Limitation on Benefits.
 
(a) To the extent that, prior to a Change of Control that occurs at a time that
no stock of the Company is readily tradable on an established securities market,
any payment, benefit or distribution of any type to or for the benefit of the
Employee by the Company or any of its affiliates, whether paid or payable,
provided or to be provided, or distributed or distributable pursuant to the
terms of this Agreement or otherwise (including, without limitation, any
accelerated vesting of stock options or other equity based awards or incentives)
(collectively, the “Total Payments”) would be subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Company shall submit for the vote of the stockholders of the
Company (the “Stockholders”) the payments to the Employee in a manner that
complies with the requirements of Section 280G(b)(5)(B) of the Code and the
Treasury Regulations promulgated thereunder.  It shall be a prerequisite to the
Company’s obligations under this Section 5.7(a) that the Employee shall have
executed a valid waiver in a form reasonably satisfactory to the Company and
sufficient to enable the Stockholders’ approval to have the effect that no
payments to the Employee would be subject to the excise tax under Section 4999
of the Code.  If the exemption described in Section 280G(b)(5)(B) of the Code
and the Treasury Regulations promulgated thereunder does not apply, then the
procedures set forth in Section 5.7(b) and Section 5.7(c) hereof shall apply.
 
4

--------------------------------------------------------------------------------

 
(b) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the Total Payments would be subject to Section 4999 of the Code,
then the Total Payments shall be reduced (but not below zero) so that the
maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code.  Unless the Employee
shall have given prior written notice to the Company to effectuate a reduction
in the Total Payments that complies with the requirements of Section 409A of the
Code to avoid the imputation of any tax, penalty or interest thereunder, the
Company shall reduce or eliminate the Total Payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any other remaining Total Payments.  The preceding provisions of
this Section 5.7(b) shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Employee’s rights and entitlements to any
benefits or compensation.
 
(c) Any determination that Total Payments to the Employee must be reduced or
eliminated in accordance with Section 5.7(b) and the assumptions to be utilized
in arriving at such determination, shall be made by the Board in the exercise of
its reasonable, good faith discretion based upon the advice of such professional
advisors it may deem appropriate in the circumstances.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Board hereunder, it is possible that Total Payments
to the Employee which will not have been made by the Company should have been
made (“Underpayment”).  If an Underpayment has occurred, the amount of any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.  In the event that any Total Payment made to the Employee shall be
determined to otherwise result in the imposition of any tax under Section 4999
of the Code, then the Employee shall promptly repay to the Company the amount of
any such Underpayment together with interest on such amount (at the same rate as
is applied to determine the present value of payments under Section 280G of the
Code or any successor thereto), from the date the reimbursable payment was
received by the Employee to the date the same is repaid to the Company.
 
5.8  
Section 409A and Sarbanes-Oxley.

 
(a) It is intended that any amounts payable under this Agreement and the
Company’s and the Employee’s exercise of authority or discretion hereunder shall
comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.  Nothing contained herein is intended to provide a
guarantee of tax treatment to the Employee.
 
(b) To the extent required under Section 304 of the Sarbanes-Oxley Act of 2002,
as amended, or other applicable law or rule, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, the Employee shall reimburse the issuer to the extent
required by such authority, including for (i) any bonus or other incentive-based
or equity-based compensation received by the Employee from the Company during
the 12-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement; and (ii) any profits
realized from the sale of securities of the issuer during that 12-month period.
 
6.  
Protective Covenants.

 
6.1  
Confidential Information; Inventions.

 
(a) The Employee shall not disclose or use at any time, either during the Period
of Employment or thereafter, any Confidential Information (as defined below) of
which the Employee is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by the Employee’s performance in good faith of duties
for the Company.  The Employee will take all reasonably appropriate steps to
safeguard Confidential Information in his possession and to protect it against
disclosure, misuse, espionage, loss, and theft.  The Employee shall deliver to
the Company at the termination of the Period of Employment, or at any time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its Affiliates which the Employee may then
possess or have under his control.  Notwithstanding the foregoing, the Employee
may truthfully respond to a lawful and valid subpoena or other legal process,
but shall give the Company the earliest possible notice thereof, shall make
available to the Company and its counsel the documents and other information
sought with as much in advance of the return date as possible, and shall assist
the Company and such counsel in responding to such process.
 
5

--------------------------------------------------------------------------------

 
(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Employee
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), (ii) products or services, (iii) fees,
costs, compensation and pricing structures, (iv) designs, (v) analyses, (vi)
drawings, photographs and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) customers and
clients and customer or client lists, (xiii) other copyrightable works, (xiv)
all production methods, processes, technology and trade secrets, and (xv) all
similar and related information in whatever form.  Confidential Information will
not include any information that has been published (other than a disclosure by
the Employee in breach of this Agreement) in a form generally available to the
public prior to the date the Employee proposes to disclose or use such
information.  Confidential Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.
 
(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos, and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) that relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Employee (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.  All Work Product that the
Employee may have discovered, invented, or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Employee hereby assigns all of Employee’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein.  Employee shall promptly disclose all Work
Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein.  The Employee hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.
 
6.2 Restriction on Competition.  The Employee agrees that if the Employee were
to become employed by, or substantially involved in, the business of a
competitor of the Company or any of its Affiliates during the Severance Period,
it would be very difficult for the Employee not to rely on or use the Company’s
and its Affiliates’ trade secrets and confidential information.  Thus, to avoid
the inevitable disclosure of the Company’s and its Affiliates’ trade secrets and
confidential information, and to protect such trade secrets and confidential
information and the Company’s and its Affiliates’ relationships and goodwill
with customers, during the Period of Employment and for a period of time after
the Severance Date equal to the Severance Period, the Employee will not directly
or indirectly through any other Person engage in, enter the employ of, render
any services to, have any ownership interest in, nor participate in the
financing, operation, management or control of, any Competing Business.  For
purposes of this Agreement, the phrase “directly or indirectly through any other
Person engage in” shall include, without limitation, any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer or otherwise, and shall
include any direct or indirect participation in such enterprise as an employee,
consultant, director, officer, licensor of technology or otherwise.  For
purposes of this Agreement, “Competing Business” means a Person anywhere in the
continental United States or elsewhere in the world where the Company or any of
its Affiliates engage in business, or reasonably anticipate engaging in
business, on the Severance Date (the “Restricted Area”) that at any time during
the Period of Employment has competed, or at any time during the Severance
Period competes, with the Company or any of its Affiliates in any of its or
their businesses, including, without limitation, the research, development,
identification or marketing of targeted regional cancer or infectious disease
drug delivery systems.  Nothing herein shall prohibit the Employee from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation that is publicly traded, so long as the Employee has no active
participation in the business of such corporation.
 
6.3 Non-Solicitation of Employees and Consultants.  During the Period of
Employment and for a period of twenty-four (24) months after the Severance Date,
the Employee will not directly or indirectly through any other Person (i) induce
or attempt to induce any employee or independent contractor of the Company or
any Affiliate of the Company to leave the employ or service, as applicable, of
the Company or such Affiliate, or in any way interfere with the relationship
between the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee of the Company or any Affiliate of the Company until twelve (12)
months after such individual’s employment relationship with the Company or such
Affiliate has been terminated.
 
6

--------------------------------------------------------------------------------

 
6.4 Non-Disruption of Other Business Relationships.  During the Period of
Employment and for a period of twenty-four (24) months after the Severance Date,
the Employee will not directly or indirectly through any other Person influence
or attempt to influence customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents, or partners of the Company or any
Affiliate of the Company to divert their business away from the Company or such
Affiliate, and the Employee will not otherwise interfere with, disrupt or
attempt to disrupt the business or professional relationships, contractual or
otherwise, between the Company or any Affiliate of the Company, on the one hand,
and any of its or their customers, suppliers, vendors, lessors, licensors, joint
venturers, government regulators, associates, officers, employees, consultants,
managers, partners, members or investors, on the other hand.
 
6.5 Non-Disparagement.  At all times following the date hereof, the Employee
shall not, whether in writing or orally, disparage or denigrate the Company or
any Affiliate, or any of their respective current or former affiliates,
directors, officers, employees, members, partners, agents, or
representatives.  At all times following the date hereof, the directors,
officers, and communications and human resources personnel of the Company shall
not, whether in writing or orally, disparage or denigrate the Employee.
 
6.6 Understanding of Covenants.  The Employee acknowledges that, in the course
of his employment with the Company and/or its Affiliates and their predecessors,
he has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other confidential
and proprietary information concerning the Company, its Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates.  The Employee
agrees that the foregoing covenants set forth in this Section 6 (together, the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and its Affiliates’ trade secrets and other confidential and proprietary
information, good will, stable workforce, and customer relations.
 
Without limiting the generality of the Employee’s agreement in the preceding
paragraph, the Employee (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Employee is then entitled to receive
severance pay or benefits from the Company.  The Employee understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Employee does not believe would prevent him or her from otherwise earning a
living.  The Employee agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Employee.
 
6.7 Enforcement.  Without limiting the generality of Section 16, the Employee
agrees that a breach by the Employee of any of the covenants in this Section 6
would cause immediate and irreparable harm to the Company that would be
difficult or impossible to measure, and that damages to the Company for any such
injury would therefore be an inadequate remedy for any such breach.  Therefore,
the Employee agrees that in the event of any breach or threatened breach of any
provision of this Section 6 or any similar provision, the Company shall be
entitled, in addition to and without limitation upon all other remedies the
Company may have under this Agreement, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
provisions of this Section 6 or any similar provision, as the case may be, or
require the Employee to account for and pay over to the Company all
compensation, profits, moneys, accruals, increments or other benefits derived
from or received as a result of any transactions constituting a breach of this
Section 6 or any similar provision, as the case may be, if and when final
judgment of a court of competent jurisdiction or arbitrator is so entered
against the Employee.  The Employee further agrees that the applicable period of
time any Restrictive Covenant is in effect following the Severance Date, as
determined pursuant to the foregoing provisions of this Section 6, such period
of time shall be extended by the same amount of time that Employee is in breach
of any Restrictive Covenant.
 
6.8 Additional Documentation.  The Employee agrees to execute any additional
documentation as may reasonably be requested by the Company in furtherance of
the enforcement of any Restrictive Covenant.
 
  7. Withholding Taxes.  Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
  8. Successors and Assigns.  This Agreement is personal to the Employee and
without the prior written consent of the Company shall not be assignable by the
Employee otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal representatives.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
assignee or successor to all or substantially all of the Company’s assets, as
applicable, which assumes this Agreement by operation of law or otherwise.
 
7

--------------------------------------------------------------------------------

 
  9. Rules of Construction.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit, or restrict in any manner the construction of the
general statement to which it relates.  Unless otherwise expressly provided
herein, all determinations to be made by the Compensation Committee, the Board,
or the CEO under this Agreement shall be made in their sole discretion.
 
  10. Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
 
  11.  
Governing Law; Arbitration; Waiver of Jury Trial.

 
11.1 THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
 
11.2 Except for the limited purpose provided in Section 16, any legal dispute
related to this Agreement and/or any claim related to this Agreement, or breach
thereof, shall, in lieu of being submitted to a court of law, be submitted to
arbitration, in accordance with the applicable dispute resolution procedures of
the American Arbitration Association. The award of the arbitrator shall be final
and binding upon the parties.  The parties hereto agree that (i) one arbitrator
shall be selected pursuant to the rules and procedures of the American
Arbitration Association, (ii) the arbitrator shall have the power to award
injunctive relief or to direct specific performance, (iii) each of the parties,
unless otherwise required by applicable law, shall bear its own attorneys’ fees,
costs and expenses and an equal share of the arbitrator’s and administrative
fees of arbitration, and (iv) the arbitrator shall award to the prevailing party
a sum equal to that party’s share of the arbitrator’s and administrative fees of
arbitration.  Nothing in this Section 11 shall be construed as providing the
Employee a cause of action, remedy or procedure that the Employee would not
otherwise have under this Agreement or the law.
 
11.3 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
 
  12. Severability.  The parties desire that the provisions of this Agreement be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, if
any particular provision of this Agreement is found to be invalid, prohibited,
or unenforceable under any present or future law, and if the rights and
obligations of any party under this Agreement will not be materially and
adversely affected thereby, such provision shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.  To this
end, the provisions of this Agreement are declared to be
severable.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
  13. Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope.  This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, including, without
limitation, any term sheet or offer letter prepared in connection herewith.  Any
prior negotiations, correspondence, agreements, proposals, or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect.  There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.  Notwithstanding the
foregoing integration provisions, the Employee acknowledges having received and
read the Company’s Code of Business Conduct and Ethics and agrees to conduct
himself or herself in accordance therewith as in effect from time to time.
 
  14. Modifications.  This Agreement may not be amended, modified, or changed
(in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.
 
  15. Waiver.  No waiver shall be effective unless it is in writing and is
signed by the party asserted to have granted such waiver.  Failure or delay on
the part of a party to exercise fully any right, remedy, power or privilege
under this Agreement shall not operate as a waiver thereof.  Any single or
partial exercise of any right, remedy, power, or privilege shall not preclude
any other or further exercise of the same or of any right, remedy, power or
privilege.  Waiver of any right, remedy, power or privilege with respect to any
occurrence shall not be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence.
 
8

--------------------------------------------------------------------------------

 
  16. Remedies.  Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor.  The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement.  Each
party shall be responsible for paying its own attorneys’ fees, costs, and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 
  17. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested), or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail, and one day after deposit on a weekday with
a reputable overnight courier service.
 
if to the Company, to the below address or its then-current main corporate
office:

 
Delcath Systems, Inc.
810 Seventh Avenue
Suite 3505
New York, NY 10019
Facsimile: (212) 489-2102
Attn: Chief Executive Officer
 

            

 
with a copy to:
Gregory J. Champion, Esq.
Bond, Schoeneck & King, PLLC
111 Washington Ave., 5th Floor
Albany, NY 12210
Facsimile: (518) 533-3299
 

         
if to the Employee, to the address most recently on file in the payroll records
of the Company.
 
  18. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.  Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
 
  19. Legal Counsel.  Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice.  In any construction to be made of
this Agreement, the parties agree the Agreement shall not be construed against
either party on the basis of that party being the drafter of such language.  The
Employee agrees and acknowledges that he has read and understands this
Agreement, is entering into it freely and voluntarily, and has been advised to
seek counsel prior to entering into this Agreement and has had ample opportunity
to do so.
 
IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of May 5th, 2010.
 

 
"COMPANY"
Delcath Systems, Inc.
 
By: /s/Eamonn P. Hobbs
   
Name: Eamonn P. Hobbs
Title: President and Chief Executive Officer
 

 

 
"EMPLOYEE"
 
By: /s/Jason A. Rifkin
   
Name: Jason A. Rifkin
Title: Senior Vice President, Clinical Affairs
 

 
 
9

--------------------------------------------------------------------------------

 

Exhibit “A” to Employment Agreement
 
FORM OF RELEASE AGREEMENT
 
This Release Agreement (this “Release Agreement”) is entered into this ___ day
of May 2010, by and between Jason Rifkin, an individual (“Employee”), and
Delcath Systems, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, Employee has been employed by the Company; and
 
WHEREAS, Employee’s employment by the Company has terminated and, in connection
with the Employee’s Employment Agreement with the Company, dated as of
[______________] (the “Employment Agreement”), the Company and Employee desire
to enter into this Release Agreement upon the terms set forth herein;
 
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Employee and the
Company agree as follows:
 
1.           Termination of Employment.  Employee’s employment with the Company
terminated on [______________, _____].  Employee waives any right or claim to
reinstatement as an employee of the Company and each of its
affiliates.  Employee hereby confirms that Employee does not hold any position
as an officer or employee with the Company and each of its affiliates.  Employee
acknowledges and agrees that Employee has received all amounts owed for his
regular and usual salary (including, but not limited to, any overtime, bonus,
accrued vacation, commissions, or other wages), reimbursement of expenses, and
usual benefits.  Employee understands and agrees that he will not receive the
payments specified in Section 5.3 of the Employment Agreement unless he executes
this Release Agreement and does not revoke this Release Agreement within the
time period permitted hereafter and that such amounts shall be forfeited if he
breaches this Release Agreement or Section 6 of the Employment Agreement.
 
2.           Release.  Employee, on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively referred to as the “Releasees,” with respect to and
from any and all claims, wages, demands, rights, liens, agreements or contracts
(written or oral), covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise arising out
of or in connection with Employee’s service as an officer, director, employee,
member or manager of any Releasee or Employee’s separation from his position as
an officer, director, employee, manager and/or member, as applicable, of any
Releasee, whether now known or unknown, suspected or unsuspected, and whether or
not concealed or hidden (each, a “Claim”), which he now owns or holds or he has
at any time heretofore owned or held or may in the future own or hold as against
any of said Releasees (including, any Claim arising out of or in any way
connected, in whole or in part, with Employee’s service as an officer, director,
employee, member or manager of any Releasee, Employee’s separation from his
position as an officer, director, employee, manager and/or member, as
applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury in connection with Employee’s service as
an officer, director, employee, member or manager of any Releasee or Employee’s
separation from his position as an officer, director, employee, manager and/or
member, as applicable, of any Releasee), whether known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Release Agreement including, without limiting the generality of the foregoing,
any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, or any other federal, state or local
law, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing Release
does not apply to any obligation of the Company to Employee pursuant to any
rights to the severance and other benefits payable under Section 5.3 of the
Employment Agreement in accordance with the terms of the Employment
Agreement.  In addition, this Release does not cover any Claim that cannot be so
released as a matter of applicable law.  Employee acknowledges and agrees that
he has received any and all leave and other benefits that he has been and is
entitled to pursuant to the Family and Medical Leave Act of 1993.
 
3.           ADEA Waiver.  Employee expressly acknowledges and agrees that by
entering into this Release Agreement, Employee is waiving any and all rights or
Claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement.  Employee further expressly acknowledges
and agrees that:
 
A.           In return for this Release Agreement, the Employee will receive
consideration beyond that which the Employee was already entitled to receive
before entering into this Release Agreement;
 
10

--------------------------------------------------------------------------------

 
B.           Employee is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;
 
C.           Employee has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;
 
D.           Employee was given a copy of this Release Agreement on
[_________________, 20__] and informed that he had [twenty one (21)/forty five
(45)] days within which to consider this Release Agreement and that if he wished
to execute this Release Agreement prior to expiration of such [21-day/45-day]
period, he should execute the Endorsement attached hereto;
 
E.           Employee was informed that he had seven (7) days following the date
of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Employee
elects revocation during that time.  Any revocation must be in writing and must
be received by the Company during the seven-day revocation period.  In the event
that Employee exercises his right of revocation, neither the Company nor
Employee will have any obligations under this Release Agreement.
 
4.           Proceedings.  Employee acknowledges that he has not filed any
complaint, charge, claim or proceeding, if any, against any of the Releasees
before any local, state or federal agency, court or other body (each
individually a “Proceeding”).  Employee (i) acknowledges that he will not
initiate or cause to be initiated on his behalf any Proceeding and will not
participate in any Proceeding, in each case, except as required by law and (ii)
waives any right he may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding, including any Proceeding
conducted by the Equal Employment Opportunity Commission (the “EEOC”).  Further,
Employee understands that, by executing this Release, he will be limiting the
availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the
Releasees.  Notwithstanding the above, nothing in Section 2 of this Release
shall prevent Employee from (i) initiating or causing to be initiated on his
behalf any complaint, charge, claim or proceeding against the Company before any
local, state or federal agency, court or other body challenging the validity of
the waiver of his claims under the ADEA contained in this Release or (ii)
initiating or participating in an investigation or proceeding conducted by the
EEOC, but Employee acknowledges, and Employee intends, that this Release
Agreement  precludes him or her from receiving any consideration, payment, or
relief as a result of any such Proceeding or Claim.
 
5.           No Transferred Claims.  Employee warrants and represents that the
Employee has not heretofore assigned or transferred to any person not a party to
this Release Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
 
5.           Severability.  It is the desire and intent of the parties hereto
that the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by an arbitrator or court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Release Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Release Agreement, a legal,
valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible.  Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Release
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
6.           Counterparts.  This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
7.           Successors.  This Release Agreement is personal to Employee and
shall not, without the prior written consent of the Company, be assignable by
Employee.  This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes.  As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.
 
11

--------------------------------------------------------------------------------

 
8.           Governing Law; Forum; Waiver of Jury Trial.  This Release Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware (without regard to any conflicts of laws principles thereof that would
give effect to the laws of another jurisdiction), and the parties submit to
arbitration provisions set forth in Section 11 of the Employment Agreement as if
such Section were incorporated by reference and reprinted herein (with
appropriate references to this Release Agreement as the context requires).  TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE EMPLOYEE
HEREBY WAIVES, AND COVENANTS THAT HE WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN
WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS RELEASE AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY.
 
9.           Amendment and Waiver.  The provisions of this Release Agreement may
be amended and waived only with the prior written consent of the Company and
Employee, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.
 
10.           Descriptive Headings.  The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.
 
11.           Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Release
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.
 
12.           Nouns and Pronouns.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice-versa.
 
13.           Legal Counsel.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Employee acknowledges and agrees
that he has read and understands this Release Agreement completely, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Release Agreement and he has had ample opportunity to do so.
 
[The Remainder of this Page is Intentionally Left Blank]
 


 


 

 
12

--------------------------------------------------------------------------------

 

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it.  The undersigned declare under penalty of
perjury under the laws of the State of [                 ] that the foregoing is
true and correct.
 


EXECUTED this ________ day of May 2010, at_________________
 
“Employee”
 






Print Name: Jason Rifkin


 
DELCATH SYSTEMS, INC., a Delaware corporation


By:                                                                           
Name:                                                                           
Title:                                                                           


 


   
 249325.2 5/3/2010



 
13

--------------------------------------------------------------------------------

 

ENDORSEMENT
 
I, Jason Rifkin, hereby acknowledge that I was given [21/45] days to consider
the foregoing Release Agreement and voluntarily chose to sign the Release
Agreement prior to the expiration of the [21-day/45-day] period.
 
I declare under penalty of perjury under the laws of the United States and the
State of [            ] that the foregoing is true and correct.
 
EXECUTED this  [____] day of [_____________ 200____].
 








 
Print Name: Jason Rifkin
 


 


 


 






 

 
14

--------------------------------------------------------------------------------

 
 
 